Case 2:20-cv-00387-SPC-MRM Document 5 Filed 05/27/20 Page 1 of 2 PageID 16



                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA


                               Case Number: 20-21320-CIV-MORENO


 AARON RHASHAUD IVY,

                 Petitioner,
 vs.

 MARK INCH,

                 Respondent.
_________________________________________/


 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
    AND TRANSFERRING CASE TO THE MIDDLE DISTRICT OF FLORIDA

        THE MATTER was referred to the Honorable Lisette M. Reid, United States Magistrate

Judge, for a Report and Recommendation on Petition for Writ of Habeas Corpus, filed on March

27, 2020. The Magistrate Judge filed a Report and Recommendation (D.E. 4) on May 7, 2020.

The Court has reviewed the entire file and record. The Court has made a de novo review of the

issues presented in the Magistrate Judge’s Report and Recommendation. The Court notes that no

objections have been filed and the time for doing so has now passed. Being otherwise fully advised

in the premises, it is

        ADJUDGED that Magistrate Judge Reid’s Report and Recommendation is AFFIRMED

and ADOPTED. Accordingly, it is

        ADJUDGED that the case is TRANSFERRED to the Middle District of Florida because

the petition is challenging a conviction entered following a jury verdict in Hendry County Circuit

Court and the petitioner is confined at the Desoto Correctional Institution located in Arcadia,
Case 2:20-cv-00387-SPC-MRM Document 5 Filed 05/27/20 Page 2 of 2 PageID 17



Florida, which are both in the jurisdiction of the Middle District of Florida.

       DONE AND ORDERED in Chambers at Miami, Florida, this 27th of May 2020.




                                      _____________________________________
                                            FEDERICO A. MORENO
                                            UNITED STATES DISTRICT JUDGE

Copies furnished to:

United States Magistrate Judge Lisette M. Reid

Counsel of Record

Aaron Rhashaud Ivy
W01913
Desoto Annex
Inmate Mail/Parcels
13617 SE Highway 70
Arcadia, FL 34266
PRO SE




                                                  2
